The Court:
The complaint charges that the parties entered into a partnership to sell hay, grain, etc. That the business was con-tinned until April, 1879, when an accounting of the whole business was had and a settlement made, by which there “became due” (was found to be due) from defendant to plaintiff a certain sum. The evidence tended to prove a purchase of the plaintiff’s interest in the goods and assets of the firm by defendant. The Court below nonsuited plaintiff, in which we can not say there was error. •
Judgment and order affirmed.